DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Regarding the double patenting rejection as in the previous action, it is now withdrawn base on applicant’s submitted a Terminal Disclaimer file on 05-18-2022 and Approved.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Saji (US 2018/0091118) disclosed: An elastic wave device 1 according to this preferred embodiment is a band pass filter, for example. As illustrated in FIG. 1, the elastic wave device 1 includes a piezoelectric substrate 2. The piezoelectric substrate 2 is preferably a Y-cut X-propagation lithium niobate substrate made of lithium niobate. In this preferred embodiment, the piezoelectric substrate 2 preferably has Euler angles (φ, θ, ψ)of about (0°, 38°, 0°). The Euler angles (φ, θ, ψ) of the piezoelectric substrate 2 are not limited to the above values. The piezoelectric substrate 2 includes a first main surface 2a and a second main surface 2b, which face each other. An interdigital transducer electrode 3 is provided on the first main surface 2a. The interdigital transducer electrode 3 includes a plurality of electrode fingers 3a. When AC voltage is applied to the interdigital transducer electrode 3, elastic waves are excited. The elastic wave device 1 utilizes Rayleigh waves (par [0028-0029]). And 
A wavelength defined by the electrode finger pitch of the interdigital transducer electrode 3 is denoted as λ. In this case, the film thickness of the first electrode layer 3a1 and the film thickness of the second electrode layer 3a2 illustrated in FIG. 2 are preferably, for example, about 0.007λ and about 0.005λ, respectively. The film thicknesses of the first and second electrode layers 3a1 and 3a2 are not limited to the above values. The film thickness of the dielectric film 4 is not particularly limited but is preferably equal to or more than about 0.2λ and less than or equal to about 0.4λ (par [0034]). And
Goto (US 2018/0159494) disclosed: an elastic wave device that includes a piezoelectric layer, an interdigital transducer electrode on the piezoelectric layer, and a high velocity layer in physical contact with the piezoelectric layer. The piezoelectric layer has a cut angle in a cut angle range from −10° to 60°. The interdigital transducer electrode is configured to generate an elastic wave having a wavelength of λ. The piezoelectric layer has a thickness in a thickness range from 0.35λ to 0.8λ. The high velocity layer has a higher bulk velocity than a velocity of the elastic wave (par [0006]).
The cut angle of the piezoelectric layer can be in a range from −10° to 50°. The cut angle of the piezoelectric layer can be in a range from −10° to 30°. The cut angle of the piezoelectric layer can be in a range from 0° to 30°. The cut angle of the piezoelectric layer can be in a range from 10° to 30°. The cut angle of the piezoelectric layer can be in a range from 20° to 30°. The cut angle of the piezoelectric layer can be in a range from 30° to 40° (par [0009]), and
The lithium niobate layer has a cut angle in a cut angle range from −10° to 60°. The interdigital transducer electrode is configured to generate an elastic wave having a wavelength of λ. The lithium niobate layer has a thickness in a thickness range from 0.35λ to 0.8λ (par [0012]).

The above prior art of record, however, fail to disclose or render obvious: an LiNbO.sub.3 (Lithium Niobate) substrate; a first elastic wave resonator including a first IDT (Interdigital Transducer) electrode provided on the LiNbO.sub.3 substrate and a first dielectric film provided to cover the first IDT electrode; and a second elastic wave resonator including a second IDT electrode provided on the LiNbO.sub.3 substrate and a second dielectric film provided to cover the second IDT electrode; wherein a thickness of the first dielectric film is different from a thickness of the second dielectric film; Euler angles (φ, θ, ψ) of the LiNbO.sub.3 substrate fall within a range of (0°±5°, θ, 0°±10°); the first IDT electrode includes a main electrode that is an electrode layer that occupies a largest mass in the first IDT electrode; and in a case where a thickness of the main electrode of the first IDT electrode normalized by a wave length λ.sub.1 that is determined by an electrode finger pitch of the first IDT electrode is denoted as T.sub.1, and a density ratio (ρ.sub.1/ρ.sub.Pt) of density of the main electrode of the first IDT electrode (ρ.sub.1) to density of Pt (ρ.sub.Pt) is denoted as r.sub.1, θ of the Euler angles (φ, θ, ψ) of the LiNbO.sub.3 substrate satisfies the following expression (1) in a range of 0.055λ≤T.sub.1×r.sub.1≤0.10λ.sub.1:
−0.033/(T.sub.1×r.sub.1−0.037)+29.99≤θ≤−0.050/(T.sub.1×r.sub.1−043)+32.45  (1). , as specified in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        June 6, 2022